Title: To James Madison from Albert Gallatin, 28 October 1809
From: Gallatin, Albert
To: Madison, James


Sir.
Treasury Department Octer. 28th 1809
I have the honor to enclose two letters from the district attorney of Georgia, respecting the misbehaviour of Benjamin Wall Marshal for that district. The business of the Savannah custom house had been transacted in so improper manner for a great length of time by the successive collectors, that unable to arrange & understand their respective accounts, I was obliged to send there last winter an intelligent clerk of this Department, for the purpose of making a thorough investigation of former transactions, and of giving such directions as might prevent a recurrence of similar irregularities. He staid there several months and returned last summer, when it was discovered that the Marshal was accountable for more than two hundred thousand dollars, being the amount of executions which he had either omitted to enforce, or which having collected he had not paid over. The district attorney was instructed to adopt every possible means to make him account; and as it was extremely desireable to ascertain what amount had been collected & what was still due by the persons against whom the executions had been issued, it was thought eligible (with the advice of the district attorney) that he should be permitted to hold the office some time longer. It will, however, be perceived by the enclosed letters, as well as by the memorandum marked A, that he will, on the 14th of next month, either have accounted, or be committed for contempt. As the object for which he was continued will therefore, by that time, be either accomplished or unattainable; and as it is important to put it immediately out of his power to encrease the amount of his delinquency by collecting more money as Marshal; I beg leave respectfully to submit the propriety and necessity of his removal. I think that perfect confidence may be placed in the fidelity and judgment of the district judge and district attorney, and that their joint recommendation in favor of John Eppinger as a proper person to succeed Mr Wall, may be fully relied on.
